Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goder (5,770,940).
Fig. 4 shows an on-board power supply device comprising a voltage conversion unit that includes a switching element 84 that switches on and off according to a control signal (from 102 to 84) in which an on signal and an off signal are alternately repeated provided to the switching element, the voltage conversion unit stepping up or stepping down a voltage applied to a first conduction path (to 88) according to the switching of the switching element between on and off, and applying a voltage to a second conduction path (from 88 to 114); a first voltage detection unit 114 that detects a value of a first voltage that is applied to the second conduction path; a second voltage detection unit 113 that detects a value of a second voltage that is applied to a load-side conduction path (from 88 to 107) that is interposed between the second conduction path and a load (at VOUT); a target voltage setting unit 106 that sets a target voltage value (at 116) based on the value of the second voltage detected by the second voltage detection unit; and a control unit 102 that repeatedly performs feedback calculation for updating a duty ratio of the control signal based on the value of the first voltage detected by the first voltage detection unit so as to bring the value of the first voltage applied to the second conduction path closer to the target voltage value, and outputs the control signal with the updated duty ratio to the switching element each time the duty ratio is updated as recited in claim 1.
The target voltage setting unit repeatedly performs processing for updating the target voltage value based on a deviation between a preset target voltage reference value VREF and the value of the second voltage detected by the second voltage detection unit so as to bring the target voltage value closer to the target voltage reference value as recited in claim 2.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (11,183,928).
Fig. 1 shows an on-board power supply device comprising a voltage conversion unit that includes a switching element M1 that switches on and off according to a control signal PG in which an on signal and an off signal are alternately repeated provided to the switching element, the voltage conversion unit stepping up or stepping down a voltage applied to a first conduction path 31 according to the switching of the switching element between on and off, and applying a voltage to a second conduction path 33; a first voltage detection unit (input to 1) that detects a value of a first voltage that is applied to the second conduction path; a second voltage detection unit (input to 110) that detects a value of a second voltage that is applied to a load-side conduction path 32 that is interposed between the second conduction path and a load 50; a target voltage setting unit 110 that sets a target voltage value VE based on the value of the second voltage detected by the second voltage detection unit; and a control unit 1/2 that repeatedly performs feedback calculation for updating a duty ratio of the control signal based on the value of the first voltage detected by the first voltage detection unit so as to bring the value of the first voltage applied to the second conduction path closer to the target voltage value, and outputs the control signal with the updated duty ratio to the switching element each time the duty ratio is updated as recited in claim 1.
The target voltage setting unit repeatedly performs processing for updating the target voltage value based on a deviation between a preset target voltage reference value VREF and the value of the second voltage detected by the second voltage detection unit so as to bring the target voltage value closer to the target voltage reference value as recited in claim 2.
Further shown is one or more electronic components that are arranged between the second conduction path and the load-side conduction path, wherein the one or more electronic components include at least one of a resistor portion Rsns and an inductor portion as recited in claim 4.
Further shown is one or more electronic components that are arranged between the second conduction path and the load-side conduction path, wherein the one or more electronic components include at least one of a resistor portion Rsns and an inductor portion as recited in claim 6.

Allowable Subject Matter
Claims 3, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849